                                                                                                    Case 1:19-cv-00315-JLT Document 55 Filed 05/15/20 Page 1 of 3


                                                                                               1    Dolores E. Gonzales, Esq. (Bar No. 171306)
                                                                                               2    James R. Robertson, Esq. (Bar No. 204923)
                                                                                                    BRAVO LAW GROUP, A.P.C.
                                                                                               3    4025 Camino Del Rio South, Suite 300
                                                                                               4    San Diego, CA 92108
                                                                                                    Telephone: (858) 300-1900
                                                                                               5    Facsimile: (858) 300-1910
                                                                                               6
                                                                                                    Attorneys for Defendant
                                                                                               7    JAYCO, INC.
                                                                                               8
                                                                                               9
                                                                                                                         UNITED STATES DISTRICT COURT
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                               10       EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                               11
BRAVO LAW GROUP, A.P.C.




                                                                                               12   KEVIN H. SCOTT, an individual; and         Case No. 1:19-cv-00315-JLT
                                                                                                    JACQIE L. SCOTT, an individual,
                                                                                               13                                              STIPULATION OF ALL PARTIES
                                                                                               14               Plaintiffs,                    AND JOINT MOTION TO
                                                                                                                                               CONTINUE DATE FOR JURY
                                                                                               15         vs.                                  TRIAL AND PRE-TRIAL
                                                                                               16                                              CONFERENCE; [PROPOSED]
                                                                                                    JAYCO, INC., a Delaware Corporation;       ORDER
                                                                                               17
                                                                                                    and DOES 1 through 20, inclusive,          (Doc. 54)
                                                                                               18
                                                                                                                Defendants.
                                                                                               19
                                                                                               20
                                                                                               21
                                                                                                          The Parties hereby stipulate and respectfully request this Court, the Hon.
                                                                                               22
                                                                                                    Jennifer L. Thurston presiding, to continue the scheduled Pre-Trial Conference from
                                                                                               23
                                                                                                    June 1, 2020, to September 14, 2020 and the Jury Trial start date from July 13, 2020
                                                                                               24
                                                                                                    to November 16, 2020, or other later dates convenient to Court.
                                                                                               25
                                                                                                          Good cause, pursuant Federal Rule of Civil Procedure 16(b)(4), exists as set
                                                                                               26
                                                                                                    forth for this continuance below.
                                                                                               27
                                                                                               28


                                                                                                                                           -1-
                                                                                                         STIPULATION AND JOINT MOTION TO CONTINUE TRIAL AND PRE-TRIAL CONFERENCE
                                                                                                     Case 1:19-cv-00315-JLT Document 55 Filed 05/15/20 Page 2 of 3


                                                                                               1             1.    Because of the continuing Coronavirus (COVID19) health crisis and
                                                                                               2    the “Stay at Home” Orders issued by the State of California (CA Executive Order
                                                                                               3    N-33-20, et al) and similar orders issued by the State of Indiana, primary business
                                                                                               4    location for Defendant Jayco, Inc., the parties and their counsel have not been able
                                                                                               5    to adequately engage and prepare for trial and related final pre-trial matters. With
                                                                                               6    non-essential businesses ordered closed and non-essential travel restricted, counsel
                                                                                               7    for both parties have limited access to services and vendors and have no clear
                                                                                               8    timeline for resumption of witness, expert, and pre-trial preparation.
                                                                                               9             2.    Both Parties’ counsel anticipate confusion and scheduling difficulty
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                               10   resulting from various Court and business closures related to COVID19. Counsel
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                               11   are in agreement that the best approach to alleviate some of the anticipated difficulty,
BRAVO LAW GROUP, A.P.C.




                                                                                               12   where possible, is for short stipulated trial continuances to later dates certain.
                                                                                               13            3.    The parties further agree that this requested continuance will not
                                                                                               14   prejudice any party to the action.
                                                                                               15                                     JOINT MOTION
                                                                                               16            NOW THEREFORE, the Parties Stipulate and request as follows:
                                                                                               17            1.    The Pre-Trial Conference, currently scheduled for June 1, 2020, at
                                                                                               18   10:00 am, be continued to September 14, 2020, at 10:00 am, or other later date
                                                                                               19   convenient to the Court.
                                                                                               20            2.    The Jury Trial, currently scheduled for July 13, 2020, at 8:30 am, be
                                                                                               21   continued to November 16, 2020, at 8:30 am, or other later date convenient to the
                                                                                               22   Court.
                                                                                               23            The undersigned have read and hereby agree to comply with and be bound by
                                                                                               24   all of the terms and provisions of the foregoing Joint Motion. This Joint Motion may
                                                                                               25   be signed by the parties in multiple counterparts and/or electronic signatures shall
                                                                                               26   be effective as originals.
                                                                                               27   ///
                                                                                               28   ///

                                                                                                                                            -2-
                                                                                                          STIPULATION AND JOINT MOTION TO CONTINUE TRIAL AND PRE-TRIAL CONFERENCE
                                                                                                    Case 1:19-cv-00315-JLT Document 55 Filed 05/15/20 Page 3 of 3


                                                                                               1
                                                                                               2    DATED: May 8, 2020                      Bravo Law Group, A.P.C.

                                                                                               3
                                                                                               4                                     By:    _/s/ James R. Robertson________
                                                                                               5                                            JAMES R. ROBERTSON
                                                                                                                                            Attorneys for Defendant
                                                                                               6
                                                                                               7
                                                                                               8    DATED: MAY 14, 2020                     Law Offices of Jon Jacobs
                                                                                               9
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                               10
                                                                                                                                     By:    _/s/ __Terry L. Baker__________
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                               11
BRAVO LAW GROUP, A.P.C.




                                                                                                                                            TERRY L. BAKER
                                                                                               12                                           Attorneys for Plaintiffs
                                                                                               13
                                                                                               14                                   [PROPOSED] ORDER

                                                                                               15        Based upon the stipulation of the parties, the Court ORDERS:

                                                                                               16        1.     The pretrial conference is CONTINUED to November 20, 2020 at 9:30 a.m.
                                                                                               17        2.     The trial is CONTINUED to January 25, 2021 at 8:30 a.m.
                                                                                               18
                                                                                               19   IT IS SO ORDERED.
                                                                                               20
                                                                                                      Dated:   May 14, 2020                             /s/ Jennifer L. Thurston
                                                                                               21                                                UNITED STATES MAGISTRATE JUDGE

                                                                                               22
                                                                                               23
                                                                                               24
                                                                                               25
                                                                                               26
                                                                                               27
                                                                                               28


                                                                                                                                          -3-
                                                                                                        STIPULATION AND JOINT MOTION TO CONTINUE TRIAL AND PRE-TRIAL CONFERENCE
